DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 4/28/21. Claim 10 has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/21 is considered by the examiner.

Claims Analysis
It is noted that claims 10-17 comprises product-by-process claims limitation such as “first formed into a stack prior to being folded over onto the first stack portion”.  “Even In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since final product is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Publication 2011/0151307) in view of Kazuo et al. (JP 2004-355817), on claims 1-4, 7-13, 16, 17, 21  have been maintained. The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Publication 2011/0151307) in view of Kazuo et al. (JP 2004-355817) in further view of Warrington et al., on claims 6, 14, 15 have been maintained. The rejection is repeated below for convenience.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-13, 16, 17, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Publication 2011/0151307) in view of Kazuo et al. (JP 2004-355817).
Regarding claims 1, the Hwang et al. reference discloses a battery comprising a packaging shell and an electrode assembly located in the packaging shell (Fig. 1,2, 8-11). The electrode assembly, comprising a body (10) comprising a positive electrode plate and a negative electrode plate and a separator extending from the body and comprising a plurality of separator extensions outside the body, wherein each separator extension (Fig. 5) of the plurality of separator extensions comprises a first extension (222) and a second extension (232 and 24), wherein each first extension defines a different angle with respect to a first surface of the body. Each second extension comprises a first stack portion (232) and a second stack portion (24), The Hwang reference is silent in disclosing a plurality of second stack portions are formed into a stack being folded over onto the first stack portion. However, the Kazuo reference discloses separators extending out of the electrolyte assembly body and comprises folded sections in which a second portion is folded over the first portion (Fig. 1) in order to seal components of the battery with reduce cost and reduced mass of the overall battery. Therefore, it would have been obvious to one of ordinary skill in the art to provide second portion folded over the first portion (Fig. 1) of an end of the separator disclosed by the Kazuo reference for the ends of the separator of the Hwang reference in order to seal components of a battery while being cost effective.
Regarding claim 10, the Hwang et al. reference discloses a battery comprising a packaging shell and an electrode assembly located in the packaging shell (Fig. 1, 2, 8-
Regarding claims 2 and 11, the Hwang et al. reference discloses wherein in a thickness direction of the body, a height of the second extension is less than or equal to a thickness of the body (Fig. 5).
Regarding claims 3 and 12, the Hwang et al. reference disclose the body has a second surface, the first surface spaced from the second surface in a thickness 
Regarding claims 4 and 13, the Hwang in view of Kazuo et al. reference discloses wherein the second stack portion is fixed on the first stack portion using a fixing portion (bend portion that can be welded or adhered together).  
Regarding claims 7 and 16, the Hwang et al. reference discloses two adjacent second extensions are bonded together (Fig. 5).
Regarding claims 8 and 17, Hwang in view of Kazuo et al. reference discloses the claimed invention above and further incorporated herein. The Kazuo reference discloses an configuration of the battery can include electrode tab on top of the body and a folded section of the separator is located on the bottom of the body to prevent short-circuiting, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporated the teachings of an electrode tab on top of the body and a folded section of the separator is located on the bottom of the body disclosed by the Kazuo et al. reference for the disclosed battery with the folded separator disclosed by the Hwange et al. reference to prevent short-circuiting.  
In addition, a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 21, the Hwang reference discloses at least one separator extension of the plurality of separator extensions has a projection along the thickness direction that crosses the negative electrode plate and the positive electrode plate. (Fig. 
Claims 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Publication 2011/0151307) in view of Kazuo et al. (JP 2004-355817) in further view of Warrington et al. (US Publication 2016/0240868).
Regarding claims 6, 14, 15, the Hwang et al. in view of Kazuo et al. reference discloses the claimed invention above and further incorporated herein. The Kazuo reference discloses welding on the folded areas of the separator to fix the folding area but is silent in disclosing the electrode assembly further comprises a fixing member that passes through the first stack portion and the second stack portion and {DEHE-1847-USPT/01191404v1}2the fixing member is a glue column.  However, the Warrington et al. reference discloses engaging members with one another in a battery includes welding, screws (fixing member passes through the portion) and glue or adhesives. Therefore, it would have been obvious to one of ordinary skill in the art to provide fixing member that passes through the first stack portion and the second stack portion such as a screw and {DEHE-1847-USPT/01191404v1}2fixing member being a glue since the Warrington et al. reference discloses that these are equivalent to fixing methods. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by KSR v. Teleflex

Also, the Warrington reference does not specifically state a glue screw (glue column), however, it would have been obvious to one of ordinary skill in the art to provide a glue screw since the Warrington reference teaches the glue and screw can be equivalent. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
In the event that the combination does not teach the glue column with sufficient specificity, it would have been indeed obvious, absent a showing of criticality and unexpected results.
Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
The Applicant argues, “The Final Office Action alleges that Kazuo "discloses separators extending out of the electrolyte [sic] assembly body."2 Yet, the claimed "electrode body" includes "a positive electrode plate and a negative electrode plate," but Kazuo's goal is to ensure that his electrode plate I and "the height of the clad type positive electrode plate 7 can be made uniform" by forming the folded portion 6 in the separator 4.3 The Final Office Action fails to establish that Kazuo's separator 4 extends out of the electrode body at least because such a feature would interfere with Kazuo's goal of having uniform heights for his two electrodes (electrode plate 7 and electrode plate 1)….
The Final Office Action further relies upon Figure 1 of Kazuo, but this portion of Kazuo also does not disclose "a plurality of second stack portions are formed into a stack…
Figure 1 of Kazuo shows an improvement over Figure 2 of Kazuo, in which a single separator 4 is folded in half (as shown in Figure 2). A lower end of the separator 4 forms a bent portion 6 which is then heat welded.5 The bent portion 6 shown in Figure 1 does not include "a plurality of second stack portions are formed into a stack" at least because Kazuo does not describe forming a stack, and Kazuo also does not describe a plurality of separator extensions. Accordingly, Kazuo does not disclose the feature that Hwang lacks. "

However, the Kazuo reference does not have to disclose the “separators extending out of the electrolyte assembly body. The Hwang reference discloses this. Specifically, in Fig. 4 and 5, the separators 201 extends out of the electrode assembly comprising the positive and negative electrode plates (11 and 12). While the Kazuo reference also teaches the separators extends out of the electrode body, the Kazuo reference teaches the fold over portion at ends that the separators meet. 


The Applicant argue, “ The Final Office Action alleges that "it would have been obvious to one of ordinary skill in the art to provide second portion folded over the first portion (Fig, 1) of an end of the separator disclosed by the Kazuo reference for the ends of the separator of the Hwang reference in order to seal components of a battery while being cost effective." The Final Office Action fails to explain why such a modification of Hwang would be "cost effective." Kazuo reduces costs by dispensing with the negative electrode plate foot portion 3 made of a lead alloy (shown in Fig. 1) when the separator 4 having the folded portion 6 is used. Hwang does not use such a lead alloy for a foot portion 3, and so the cost saving described in Kazuo is irrelevant at best to Hwang.”

However, as stated in the rejection, the fold over portion taught by the Kazuo reference teaches that the seal components of the battery will reduce cost and reduce mass of the overall battery. In Paragraph 15, the Kazuo reference discloses “As described above, when the separator 4 in which the folded portion 6 is formed in the paste type negative electrode plate 1 is used, the height of the clad type positive electrode plate 7 can be made uniform, so that the negative electrode plate foot portion 3 made of a lead alloy can be dispensed with. Accordingly, it is possible to reduce the material cost and to reduce the mass of the clad type lead-acid battery.” That is, the folded portion of the separator is taught by the Kazuo reference to reduce material cost and reduce the mass of the battery, whether the Hwang reference have a foot portion 3 is irrelevant.   

Further, It would not have been obvious to one of ordinary skills in the art to modify Hwang in view of Kazuo in the manner indicated by the Final Office Action so that his bent portion 24 is "formed into a stack being folded over onto the first stack portion," as recited In this connection, for the structure where the adhered portion 232 is bent so as to form a bent portion 24 parallel to the thickness direction of the electrode assembly 10 (in the z axis direction), the area of the positive and negative electrode plates 11 and 12 can be widened in comparison with the same-dimensioned case 30 while enlarging the width of the adhered portion 232 to reinforce the bonding between the separators 202, thereby enhancing battery 
efficiency.6 
Due to the express advantage of enhancing battery efficiency provided by Hwang in having the bent portion 24 extend in the z-axis direction, the Final Office Action fails to establish that one of ordinary skill in the art starting at Hwang would have found it obvious to modify Hwang's bent portion 24 so that it no longer extend along the z-axis direction to be "formed into a stack being folded over onto the first stack portion," as recited in claim 1. Thus, Hwang and Kazuo, modified in the manner indicated by the Final Office Action, do not disclose or suggest all limitations required by claim 1. Nor would it have been obvious to modify Hwang in view of Kazuo in the manner indicated by the Final Office Action. Accordingly, these references cannot render claim 1 obvious. Applicant requests the withdrawal of the rejections of claim 1 and its associated dependent claims. “
However, please take a look at Fig. 4 and Fig. 5 of the different embodiments of taught by the Hwang reference. As can be seen in Fig. 5, there is component 24 and in 
In addition, the only difference between the Hwang reference and the instant invention is that the instant invention incorporates another bend with the second portion over the first portion. Surely, one of ordinary skill in the art, even without the teachings of the Kazuo reference can modify the Hwang reference with another bend over since it appears that 24 in the z-axis will leave the battery with a flap that can be easily compromised.  If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex
	
	The Applicant argues, “Further, independent claim 10 is amended to recite "a plurality of second stack portions are first formed into a stack prior to being folded over onto the first stack portion." 
However, this appears to be a product-by-process claim limitation and therefore will be interpreted as such. Please see the claims analysis section above. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.